DETAILED ACTION
	This office action is in response to the application and claims filed on September 11, 2019.  Claims 1-12 are pending, with claim 1 as the sole independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on September 11, 2019, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (fourteen (14) pages) were received on September 11, 2019.  These drawings are acknowledged.

Allowable Subject Matter
Claims 1-12 are allowed.  Claim 1 is the sole pending independent claim, with claims 2-12 further dependent therefrom.  The following is an examiner’s statement of reasonably suggest, in combination, each claim limitation as a whole and as arranged by independent claim 1.  See Applicant’s Figure 1 for the context of the optical system claimed.  In particular, claim 1 requires:
An optical system (1, Fig. 1), comprising:
a difference-frequency-light generator (10) that: multiplexes (at 14) output lights from a signal-light light source (see 11) and an excitation-light light source (see 12), and inputs the output lights to a nonlinear optical material (15) to generate and output a difference-frequency light having a wavenumber that corresponds to a wavenumber difference between light from the signal-light light source and light from the excitation-light light source, wherein one of the signal-light source or the excitation-light source is a wavelength-sweeping light source;
a splitter (40) that splits a portion of light output from the wavelength-sweeping light source into a first reference light and a second reference light;
an equal-wavenumber-signal generator (50) that receives the first reference light, via an interferometer (61), to generate and output an equal-wavenumber signal that fluctuates in equal wavenumber intervals according to wavelength sweeping of the wavelength-sweeping light source, wherein the interferometer outputs an interference light that corresponds to a wavelength of light input to the interferometer (for example into DAQ 75); and
a reference-signal generator (60) that receives the second reference light, via an optical element (61), to generate and output an electrical reference signal when the second reference light has a specified wavelength (for example into DAQ 75), wherein the optical element selectively causes light with the specified wavelength, among light input into the optical element, to pass through the optical element.
None of the prior art, when considered in combination, teaches such a claim as a whole and as arranged, and in particular in context of Applicant’s Figure 1 and the teachings of the specification.  Although any one structural feature of claim 1 may be found in different prior art references, the overall combination of these claimed features prima facie case of obviousness under 35 U.S.C. 103.  Claims 1-12 are thus found allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A-E and N:

-Reference A to Magari is pertinent to a wavelength tunable light source using a nonlinear optical element for difference or sum frequency generation.

-Reference C to Ota is pertinent to OCT using swept sources and feedback with wavenumber detection.
-Reference D to Radic is pertinent to fast tuning optical sources using a combined pump and seed input to a highly nonlinear fiber.
-Reference E to Izatt is pertinent to OCT using probe and pump with a nonlinear optical element and electronic signal processing.
-JP Reference N to Obayashi is pertinent to OCT with variable-wavelength light sources and wavenumber sweeping ranges. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874                                                                                                                                                                                             May 18, 2021